



Exhibit 10.3


CERTIFICATE OF DESIGNATION
OF
SERIES [ ] PROFITS UNITS
OF
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP


WHEREAS, The Taubman Realty Group Limited Partnership (the “Partnership”) is
authorized to issue Profits Units to employees of The Taubman Company LLC
pursuant to Section 6.3 of the Third Amendment and Restatement of Agreement of
Limited Partnership of the Partnership (as amended by the First Amendment dated
June 1, 2016, the “Partnership Agreement”);


WHEREAS, the Managing General Partner has determined that it is in the best
interests of the Partnership to designate a series of Profits Units that are
subject to the provisions of this Designation and the related Award Agreement
(as defined below); and


WHEREAS, Section 8.4(c) of the Partnership Agreement authorizes the Managing
General Partner, without the consent of any other Partner, to set forth in a
Profits Units Designation (as defined in the Partnership Agreement) the
performance conditions and economic rights including distribution and conversion
rights of each class or series of Profits Units.


NOW, THEREFORE, the Managing General Partner hereby designates the powers,
preferences, economic rights and performance conditions of the Series [ ]
Profits Units.


ARTICLE I
Definitions


1.1    Definitions Applicable to Profits Units. Except as otherwise expressly
provided herein, each capitalized term shall have the meaning ascribed to it in
the Partnership Agreement. In addition, as used herein:
    
“Adjustment Events” has the meaning provided in Section 2.2 hereof.


“Award Agreement” means the [ ] TRG Unit Award Agreement approved by the
Compensation Committee of the Board and entered into with the holder of the
number of Award Profits Units specified therein.


“Award Date” means [ ].


“Award Profits Units” means the Profits Units issued pursuant to an Award
Agreement, but not including the Vested Profits Units that the Award Profits
Units may become.


“Board” means the Board of Directors of the Managing General Partner.


“Compensation Committee” means the Compensation Committee of the Board, or if
the Board so elects, a different committee of and designated by resolution of
the Board pursuant to the Plan.


“Conversion Date” has the meaning provide in Section 4.3 hereof.


“Conversion Notice” has the meaning provided in Section 4.3 hereof.





--------------------------------------------------------------------------------







“Economic Capital Account Balance” means, with respect to a Profits Unitholder,
(i) such Profits Unitholder’s Capital Account balance, plus the amount of such
Profits Unitholder’s share of any Partner Minimum Gain or Partnership Minimum
Gain, in either case to the extent attributable to his or her ownership of
Profits Units, divided by (ii) the number of Profits Units held by such Profits
Unitholder. The Time-Based Profits Units and Performance Profits Units shall
have separate Economic Capital Account Balances and shall be accounted for
separately.


“Full Conversion Date” means with respect to a Profits Unitholder holding Vested
Profits Units, the date on which the Economic Capital Account Balance of such
Profits Unitholder’s Time-Based Profits Units or Performance Based Profits
Units, as applicable, first equals or exceeds the Target Balance.


“Liquidating Gain” means one hundred percent (100%) of the Profits of the
Partnership realized from a transaction or series of transactions that
constitute a sale of substantially all of the assets of the Partnership and one
hundred percent (100%) of the Profits realized from a revaluation of the
Partnership’s Capital Accounts in accordance with Regulations Section
1.704-1(b)(2)(iv)(f).


“Liquidating Loss” means one hundred percent (100%) of the Losses of the
Partnership realized from a transaction or series of transactions that
constitute a sale of substantially all of the assets of the Partnership and one
hundred percent (100%) of the Losses realized from a revaluation of the
Partnership’s Capital Accounts in accordance with Regulations Section
1.704-1(b)(2)(iv)(f).


“Other Profits Units” means “Profits Units” (as defined in the Partnership
Agreement) other than the Series [ ] Profits Units designated hereby.


“Partnership Unit Economic Balance” shall mean (i) the Capital Account balance
of TCO plus the amount of TCO’s share of any Partner Minimum Gain or Partnership
Minimum Gain, in each case to the extent attributable to TCO’s Units of
Partnership Interest divided by (ii) the number of TCO’s Units of Partnership
Interest.


“Performance Profits Units” means Award Profits Units that are subject to the
attainment of performance goals as set forth in the applicable Award Agreement.


“Plan” means The Taubman Company LLC 2008 Omnibus Long-Term Incentive Plan, as
amended.


“Profits Units” means the Series [ ] Profits Units created by this Designation.


“Profits Unitholder” means a person that holds Profits Units.


“Special Distributions” means distributions pursuant to Section 5.2(a)(iii) of
the Partnership Agreement and any other distribution that the Managing General
Partner determines is not made in the ordinary course.


“Target Balance” means (i) [ ] Dollars ($[ ]), which is equal to the Partnership
Unit Economic Balance as of the Award Date as determined after Capital Accounts
have been adjusted in accordance with Regulations Section 1.704-1(b)(2)(iv)(f),
reduced by (ii) the amount of Special Distributions per Unit of Partnership
Interest attributable to the sale of assets subsequent to the Award Date, to the
extent that such Special Distributions are not made with respect to the Profits
Units.


“Time-Based Profits Units” means Award Profits Units that are subject to
time-based vesting only as set forth in Section 10 of the Plan.





--------------------------------------------------------------------------------







“Unvested Profits Units” means Award Profits Units that have not become vested.


“Vested Profits Units” means Award Profits Units that have satisfied the
time-based or accelerated vesting requirements of an Award Agreement and in
addition in the case of Performance Profits Units, the performance goals (as
described in the Plan) over a period of up to ten (10) years as set forth in the
related Award Agreement.


1.2    Definitions Applicable to Other Profits Units. In determining the rights
of the holder of the Profits Units vis-à-vis the holders of Other Profits Units,
the foregoing definitions shall apply to the Other Profits Units except as
expressly provided otherwise in a Certificate of Designation applicable to such
Other Profits Units.


ARTICLE II
Economic Terms and Voting Rights


2.1    Designation and Issuance. The Managing General Partner hereby designates
a series of Profits Units entitled the Series [ ] Profits Units. The number of
Series [ ] Profits Units that may be issued pursuant to this Designation is the
total number of Award Profits Units issued on the Award Date. Each holder of an
Award Profits Unit shall be deemed admitted as a Limited Partner of the
Partnership on the Award Date.


2.2    Unit Equivalence. Except as otherwise provided in this Designation, the
Partnership shall maintain, at all times, a one-to-one correspondence between
the Profits Units and Units of Partnership Interest, for conversion,
distribution and other purposes, including without limitation complying with the
provisions of Section 4.8 of the Partnership Agreement; provided however that
until such time as an Award Profits Unit becomes a Vested Profits Unit, such
Award Profits Unit shall be treated as one-tenth (1/10th) of a Unit of
Partnership Interest for purposes of Section 5.1 and Section 5.2(a)(ii), (iv),
(v) and (vi) of the Partnership Agreement. If an Adjustment Event (as defined
below) occurs, then the Managing General Partner shall make a corresponding
adjustment to the Profits Units to maintain a one-to-one conversion and economic
equivalence ratio between the Profits Units and the Units of Partnership
Interest. The following shall be “Adjustment Events”: (A) the Partnership makes
a distribution of Units of Partnership Interest or other equity interests in the
Partnership on all outstanding Units of Partnership Interest (provided that with
respect to Award Profits Units, any adjustment as the result of a distribution
made concurrently with a stock dividend paid by TCO shall be made only to the
extent that the Award Profits Units do not receive ten percent (10%) of the
distribution), (B) the Partnership subdivides the outstanding Units of
Partnership Interest into a greater number of units or combines the outstanding
Units of Partnership Interest into a smaller number of units, or (C) the
Partnership issues any Units of Partnership Interest or other equity in the
Partnership in exchange for its outstanding Units of Partnership Interest by way
of a reclassification or recapitalization of its Units of Partnership Interest.
If more than one Adjustment Event occurs, the adjustment to the Profits Units
need be made only once using a single formula that takes into account each and
every Adjustment Event as if all Adjustment Events occurred simultaneously. For
the avoidance of doubt, the following shall not be Adjustment Events: (x) the
issuance of Units of Partnership Interest from the Partnership’s sale of
securities or in a financing, reorganization, acquisition or other business
transaction, (y) the issuance of Units of Partnership Interest or Other Profits
Units pursuant to any employee benefit or compensation plan or distribution
reinvestment plan, or (z) the issuance of any Units of Partnership Interest to
TCO in respect of a capital contribution to the Partnership of proceeds from the
sale of securities by TCO. If the Partnership takes an action affecting the
Units of Partnership Interest other than actions specifically described above as
constituting Adjustment Events and, in the opinion of the Managing General
Partner, such action would require an adjustment to the Profits Units to
maintain the one-to-one correspondence described above, the Managing General
Partner shall have the right to make such adjustment to the Profits Units, to
the extent





--------------------------------------------------------------------------------





permitted by law, in such manner and at such time as the Managing General
Partner, in its sole discretion, may determine to be appropriate under the
circumstances. If an adjustment is made to the Profits Units as hereby provided,
the Partnership shall promptly file in the books and records of the Partnership
a certificate setting forth such adjustment and a brief statement of facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after filing such
certificate, the Partnership shall send a notice to each Profits Unitholder
setting forth the adjustment to such Profit Unitholder’s Profits Units and the
effective date of such adjustment.


2.3    Distributions. Award Profits Units shall be treated as one-tenth (1/10th)
of a Unit of Partnership Interest for purposes of Section 5.2(a)(ii), (iv), (v)
and (vi) of the Partnership Agreement. Award Profits Units shall not be entitled
to any Special Distributions except as provided in Section 2.4 hereof.


2.4    Special Distributions.


(a)    Until an Award Profits Unit vests, the Award Profits Unit shall be
entitled to a Special Distribution attributable to the sale of an asset of the
Partnership only to the extent the Managing General Partner determines that such
asset has appreciated in value subsequent to the Award Date. In the event the
Managing General Partner determines that an Award Profits Unit is entitled to a
Special Distribution, then for purposes of determining the amount of the Special
Distribution, such Award Profits Unit shall be treated as a Unit of Partnership
Interest; provided, however that the Special Distribution shall consist of two
distributions. The first distribution shall be in an amount equal to the amount
of the net capital gain (as defined in Section 1222(ii) of the Code and
including gain specially allocated pursuant to Section 704(c) of the Code)
multiplied by the highest individual effective, combined federal, state and
local income tax rate applicable to capital gains (taking into account the
relevant holding period for the applicable asset) and shall be made at the same
time the Partnership makes a distribution under Section 5.2(a)(iii) to the
Partners holding Units of Partnership Interest. The Partnership shall retain the
remainder of the Special Distribution and distribute such remainder to the
Profits Unitholder at such time as the Award Profits Unit vests.


(b)    Until the Economic Capital Account Balance of a Vested Profits Unit is
equal to the Target Balance, the Vested Profits Unit shall be entitled to a
Special Distribution attributable to the sale of an asset of the Partnership
only to the extent the Managing General Partner determines that such asset has
appreciated in value subsequent to the Award Date. In the event the Managing
General Partner determines that such Vested Profits Unit is entitled to a
Special Distribution, then for purposes of determining the amount of the Special
Distribution, such Vested Profits Unit shall be treated as a Unit of Partnership
Interest.


2.5    Liquidating Distributions. In the event of the dissolution, liquidation
and winding up of the Partnership, distributions to the Profits Unitholders
shall be made in accordance with Section 11.1 of the Partnership Agreement.


2.6    Additional Required Amount. For purposes of calculating the Additional
Required Amount to be distributed to the Partners pursuant to Section
5.2(a)(iii) of the Partnership Agreement, any gain specially allocated to a
Profits Unit pursuant to Section 704(c) of the Code and any gain specially
allocated pursuant to Section 704(c) of the Code with respect to a Unit of
Partnership Interest that was previously a Profits Unit prior to its conversion
to a Unit of Partnership Interest shall not be taken into account in the
determination of the Tax Liability.


    





--------------------------------------------------------------------------------





2.7    Forfeiture. Any Unvested Profits Units that are forfeited pursuant to the
terms of an Award Agreement and any Profits Units that are Vested Profits Units
but have not achieved the criteria for conversion to Units of Partnership
Interest prior to the tenth (10th) anniversary of the date of grant and
accordingly are forfeited pursuant to the terms of an Award Agreement shall
immediately be null and void and shall cease to be outstanding or to have any
rights except as otherwise provided in the Award Agreement.


2.8    Voting Rights. Holders of Award Profits Units shall not be entitled to
vote on any other matter submitted to the Limited Partners for their approval
unless and until such units constitute Vested Profits Units. Vested Profits
Units will be entitled to be voted on an equal basis with the Units of
Partnership Interest.


ARTICLE III
Tax Provisions


3.1    Special Allocations of Profits and Losses. Liquidating Gain shall be
allocated as follows: (a) first, to the Managing General Partner and then the
Parity Preferred Partners in accordance with Sections 5.1(b)(i)(A), (B) and (C)
of the Partnership Agreement, (b) second, if applicable, to the Partners holding
Units of Partnership Interest as provided in Section 5.1(b)(1)(E) of the
Partnership Agreement until the Partnership Unit Economic Balance is equal to
the Target Balance, (c) third, to the holders of Time-Based Profits Units until
their Economic Capital Account Balance is equal to the Target Balance, (d)
fourth to the holders of Performance Profits Units until their Economic Capital
Account Balance is equal to the Target Balance, and then (e) finally, to the
holders of Other Profits Units until their Economic Capital Account balances are
equal to their “target balances” (as defined in the Certificate of Designation
applicable to the Other Profits Units). If an allocation of Liquidating Gain is
not sufficient to achieve the objectives of the foregoing sentence in full,
Liquidating Gain, after giving effect to clauses (a) and (b) in such sentence,
shall be allocated first, to the holders of the Vested Profits Units and Vested
Other Profits Units and, second, to the holders of Unvested Profits Units and
Unvested Other Profits Units, in each case, first to the Time-Based Profits
Units and next to the Performance Profits Units in proportion to the amounts
necessary for such units to achieve the objectives of the foregoing sentence;
provided, that the holders of Profits Units shall not receive an allocation of
Liquidating Gain that they are not entitled to receive under the applicable
certificate of designation. A certificate of designation for Other Profits Units
may provide for a different allocation among such Other Profits Units, but such
different allocation shall not affect the amount allocated to the Profits Units
vis-à-vis the Other Profits Units. Notwithstanding the foregoing, Liquidating
Gain shall not be allocated to the holders of the Profits Units to the extent
such allocation would cause the Profits Units to fail to qualify as a “profits
interest” when granted. Once the Economic Capital Account Balance of the Profits
Units has been increased to the Target Balance, no further allocations shall be
made pursuant to this Section 3.1. Thereafter, Profits and Losses shall be
allocated to any Unvested Profits Units pursuant to Section 3.2 hereof;
provided, however, that allocations of Profits and Losses of the Partnership
realized from a revaluation of the Partnership’s Capital Accounts in accordance
with Regulations Section 1.704-1(b)(2)(iv)(f) or from a transaction or series of
transactions that constitute a sale of substantially all of the Partnership’s
assets shall be made to any Unvested Profits Units in accordance with Section
4.5(a) and Section 5.1(b)(1) and Section 5.1(b)(2) of the Partnership Agreement,
treating such Profits Unitholders holding Unvested Profits Units as Partners
holding Units of Partnership Interest for this purpose.


If any Unvested Profits Units to which gain has been previously allocated under
this Section 3.1 are forfeited, the Capital Account associated with the
forfeited Unvested Profits Units will be reallocated first to the remaining
Profits Units held by such forfeiting Profits Unitholder, if any, at the time of
forfeiture to the extent necessary to cause the Economic Capital Account Balance
of such remaining Profits Units held by such forfeiting Profits Unitholder to
equal the Target Balance. To the extent any gain is not reallocated in
accordance with the foregoing sentence, such gain shall be forfeited.







--------------------------------------------------------------------------------





In the event the Partnership has a Liquidating Loss prior to the time the
Economic Capital Account Balance of the Profits Units has reached the Target
Balance, such Liquidating Loss shall be allocated to the Profits Unitholders and
the Partners holding Units of Partnership Interest in proportion to their
respective Capital Account balances until the Capital Account balances of the
Profit Unitholders are reduced to zero. With respect to the Profit Unitholders,
such Liquidating Loss shall be allocated first to the holders of the Unvested
Profits Units and Unvested Other Profits Units, and second to the holders of
Vested Profits Units and Vested Other Profits Units, in each case, first to the
Performance-Based Profits Units and next to the Time-Based Profits Units. In no
event shall Liquidating Losses be allocated to the Profit Unitholders pursuant
to this Section 3.1 to take their Capital Account balances below zero.


3.2    Allocations with Respect to Award Profits Units. The following provisions
apply to the allocation of Profits and Losses with respect to Award Profits
Units:


(a)    Except to the extent to which a Profits Unitholder is entitled to a
distribution pursuant to Section 2.4(a) hereof, no Profits that the Managing
General Partner determines are attributable to a Special Distribution or the
sale of an asset shall be allocated to Award Profits Units.


(b)    Except as provided in Section 3.2(a) hereof, each Award Profits Unit
shall be treated as one-tenth (1/10th) of a Unit of Partnership Interest for
purposes of the allocation of Profits and Losses pursuant to Sections 5.1 of the
Partnership Agreement.


3.3    Allocations with Respect to Vested Profits Units. Vested Profits Units
shall be treated as Units of Partnership Interest with respect to the allocation
of Profits and Losses; provided, that until such time as the Economic Capital
Account Balance of such Profits Unitholder has been increased to the Target
Balance, Liquidating Gain and Liquidating Loss shall be allocated to each holder
of the Profits Units as provided in Section 3.1 hereof.


3.4    Safe Harbor Election. To the extent provided for in Regulations, revenue
rulings, revenue procedures and/or other Internal Revenue Service guidance
issued after the date of this Designation, the Partnership is hereby authorized
to and at the direction of the Managing General Partner shall, elect a safe
harbor under which the fair market value of any Profits Units issued after the
effective date of such Regulations (or other guidance) will be treated as equal
to the liquidation value of such Profits Units (i.e., a value equal to the total
amount that would be distributed with respect to such interests if the
Partnership sold all of its assets for their fair market value immediately after
the issuance of such Profits Units, satisfied its liabilities (excluding any
nonrecourse liabilities to the extent the balance of such liabilities exceed the
fair market value of the assets that secure them) and distributed the net
proceeds to the Profits Unitholders under the terms of this Agreement). In the
event that the Partnership makes a safe harbor election as described in the
preceding sentence, each Profits Unitholder hereby agrees to comply with all
safe harbor requirements with respect to transfers of such Profits Units while
the safe harbor election remains effective. In addition, upon a forfeiture of
any Profits Units by any Profits Unitholder, items of gross income, gain, loss
or deduction shall be allocated to such Profits Unitholder if and to the extent
required by final Regulations promulgated after the effective date of this
Designation to ensure that allocations made with respect to all unvested Profits
Units are recognized under Section 704(b) of the Code.







--------------------------------------------------------------------------------





ARTICLE IV
Conversion


4.1    Conversion Right. On the Full Conversion Date, the Vested Profits Units
held by a Profits Unitholder shall automatically convert on a one-to-one basis
and without any action required by such Vested Profits Unitholder, to Units of
Partnership Interest. Prior to the Full Conversion Date, the conversion of
Vested Profits Units shall be subject to the limitation set forth in Section 4.2
hereof.


4.2    Limitation on Conversion Rights Until the Full Conversion Date. The
maximum number of Vested Profits Units that a Profits Unitholder may convert
prior to the Full Conversion Date is equal to the product of (a) the result
obtained by dividing (1) the Economic Capital Account Balance of such Profits
Unitholder’s Vested Profits Units by (2) the Target Balance of such Vested
Profits Units, in each case determined as of the effective date of the
conversion and (b) the number of such Vested Profits Units. Immediately after
each conversion of a Profit Unitholder’s Vested Profits Units, the aggregate
Economic Capital Account Balance of such Profit Unitholder’s remaining Vested
Profits Units shall be equal to (a) the aggregate Economic Capital Account
Balance of all of the Profits Unitholder’s Vested Profits Units immediately
prior to conversion, minus (b) the aggregate Economic Capital Account Balance
immediately prior to conversion of the number of the Profits Unitholder’s Vested
Profits Units that were converted. A partial conversion of Profits Units
pursuant to this Section 4.2 shall be effected by delivering a Partial
Conversion Notice to the Partnership as provided in Section 4.3 hereof.


4.3    Exercise of Partial Conversion Right. To exercise the right to convert a
portion of its Vested Profits Unit pursuant to Section 4.2 hereof, the Profits
Unitholder shall give notice (a “Partial Conversion Notice”) in the form
attached hereto as Exhibit A to the Managing General Partner not less than sixty
(60) days prior to the date specified in the Partial Conversion Notice as the
effective date of the conversion (the “Conversion Date”). The conversion shall
be effective as of 12:01 a.m. on the Conversion Date without any action on the
part of the holder of the Partnership. The number of Vested Profits Units
specified in the Partial Conversion Notice is limited as provided in Section 4.2
hereof. The Profits Unitholder may give a Partial Conversion Notice with respect
to Unvested Profits Units, provided that such Unvested Profits Units become
Vested Profits Units on or prior to the Conversion Date.


4.4    Exchange for Shares. A Profits Unitholder may also exercise his right to
exchange the Units of Partnership Interest received upon conversion of his
Profits Units to Equity Shares of TCO in accordance with the Second Amended and
Restated Continuing Offer dated May 16, 2000 (the “Continuing Offer”); provided,
however, such right shall be subject to the terms and conditions of the
Continuing Offer.


4.5    Notices. Notices pursuant to this Article shall be given in the same
manner as notices given pursuant to the Partnership Agreement.



























--------------------------------------------------------------------------------





EXHIBIT A


Partial Conversion Notice


The undersigned hereby gives notice pursuant to Section 4.3 of the Certificate
of Designation of Series [ ] Profits Units of The Taubman Realty Group Limited
Partnership (the “Designation”) that he elects to convert ________________ [fill
in number to be converted] Vested Profits Units (as defined in the Designation)
into an equivalent number of Units of Partnership Interest (as defined in the
Third Amendment and Restatement of Agreement of Limited Partnership of The
Taubman Realty Group Limited Partnership, as amended by the First Amendment,
dated June 1, 2016. The conversion shall be effective on ______________, 20__.


IN WITNESS WHEREOF, this Conversion Notice is given this ___ day of ________,
20__.    












_________________________
[Profits Unitholder]





